873 F.2d 1451
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George W. MATHEWS, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 89-3047.
United States Court of Appeals, Federal Circuit.
April 7, 1989.

Before FRIEDMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
The decision of the Merit Systems Protection Board (the board), in Docket No. PH315H8810363, dismissing for lack of jurisdiction the appeal of George W. Mathews, who was removed during a one-year probationary period of appointment in the Navy due to his failure during such period to become certified in handling hazardous material, which was a condition of his appointment, is affirmed on the basis of the opinion of the board's administrative law judge, dated July 27, 1988.